I think this bill states a case which warrants the issuing of the injunction because it appears that the City is paying for publications a rate per inch in excess of that rate for which other newspapers offer to render this service, but I do not agree that Section 45 of the City Charter requires the submission of all propositions for publications legal or otherwise to competitive bidding as each publication is required to be made. To meet the requirements of the Charter and preserve the supposed virtuous economic end of its enactment the City officials could periodically during the year classify its required publications and ask for bids for the printing during that period and be governed by the rate approved. *Page 713